TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00513-CR



                                      Chad Chapman, Appellant

                                                     v.

                                     The State of Texas, Appellee




       FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
              NO. 4484, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Chad Chapman was placed on deferred adjudication community supervision after

pleading guilty to aggravated sexual assault of a child. Tex. Pen. Code Ann. ' 22.021 (West 2003). After

later finding that he violated the terms of supervision, the district court adjudicated Chapman guilty and

sentenced him to twenty-seven years in prison.

                Appellant=s court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d

553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of
counsel=s brief was delivered to appellant, and appellant was advised of his right to examine the appellate

record and to file a pro se brief. No pro se brief has been filed.

                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal.

                 The judgment of conviction is affirmed.




                                                 David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Affirmed

Filed: April 10, 2003

Do Not Publish




                                                     2